        

Exhibit 10(b)


PARKER-HANNIFIN CORPORATION


SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS OF THE BOARD OF
DIRECTORS
Adopted August 15, 2012, effective October 24, 2012






Annual retainer for Corporate Governance and Nominating
Committee Chair:                            $145,000


Annual retainer for Audit Committee Chair:                $135,000


Annual retainer for Human Resources and Compensation
Committee Chair:                            $130,000


Annual retainer for Finance Committee Chair:            $127,500


Annual retainer for non-chair committee members:            $120,000


Meeting fees of $2,000 for attending each Board of Directors or Committee
meeting that exceeds the number of regularly-scheduled meetings of the Board or
the relevant Committee in a fiscal year by more than two.


Annual restricted stock grant



